DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 8/10/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 3-5, 7, 8, 11, 12, 14, 16 have been amended.  Claims 2, 6, 9, 10, 13, 15 are cancelled.  Claims 17-19 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KANESAKA, MANABU (Registration Number 31,467) on August 24, 2022.
 
The application has been amended as follows: 

1. An electrical machine, comprising: 
a stator having stator windings, and 
a guide device for a cooling fluid flowing around winding heads of the electrical machine, the guide device being secured to an end plate of the electrical machine, and comprising: 
a body, with a recess delimited by an inner edge for guiding through a shaft of the electrical machine, and 
a first guide element, which protrudes from the body in an axial direction and extends in a peripheral direction in a first radial position lying between the inner edge and an outer edge of the body, the first guide element being arranged inside of the winding [[head]] heads of the stator windings in [[the]] a radial direction, and 
a second guide element formed separately from the first guide element, the second guide element protruding from the body in the axial direction and extending in the peripheral direction in a second radial position lying between the first radial position and the outer edge of the body, the second guide element being arranged outside of the winding heads in the radial direction, 
wherein the first guide element and the second guide element form two overlap regions extending in the peripheral direction.

4. The electrical machine according to claim [[1]] 3, wherein an outlet opening for the cooling fluid is formed in a region of the center in the peripheral direction of the second guide element.

5. The electrical machine according to claim 4, wherein the second guide element has a radial indentation, which opens into the outlet opening formed in the [[body]] second guide element.



16. The electrical machine according to claim 1, wherein an outlet opening is formed at a bottom inside the second guide element so that the cooling fluid flows around the first guide element enters an inside of the second guide element through [[the]] gaps, and exits from the outlet opening.

17. The electrical machine according to claim 1, wherein the first guide element extends substantially half of the recess, and the second guide clement extends substantially another half of the recess to form the two overlap regions extending in the peripheral direction.

18. The electrical machine according to claim 1, wherein the body has a flat plate shape having an inner portion with the recess therein, and an outer portion inclined with respect to the inner portion, the first guide element being located between the inner portion and the outer portion, the second guide element being located in the outer portion.

19. The electrical machine according to claim 18, wherein the first guide element is secured between the inner portion and the outer portion by radially inwardly pointing reinforcement elements, and the second guide element is secured to the outer portion by radially outwardly pointing reinforcement elements.

Allowable Subject Matter
Claims 1,3-5,7-8,11-12,14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitation of the first guide element and the second guide element form two overlap regions extending in the peripheral direction which is not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 3-5,7-8,11-12,14 and 16-19 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832       


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832